UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6026


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHEILA CLARK LEWIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:14-cr-00088-RGD-TEM-2; 2:16-
cv-00543-RGD)


Submitted: March 13, 2018                                         Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam opinion.


Sheila Clark Lewis, Appellant Pro Se. Randy Carl Stoker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sheila Clark Lewis seeks to appeal the district court’s order dismissing as

untimely her 28 U.S.C. § 2255 (2012) motion and denying her request for her sentences

to run concurrently.

       The denial of Lewis’ 28 U.S.C. § 2255 motion is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).            When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85. We have independently reviewed the

record and conclude that Lewis has not made the requisite showing. Accordingly, we

deny a certificate of appealability and dismiss the appeal as to this claim.

       The district court also construed Lewis’ request for her federal sentences to run

concurrently to one another and to her prior state sentence as a request for a sentence

reduction pursuant to 18 U.S.C. § 3582(c) (2012), and denied the request. We have

reviewed the record and find no reversible error. United States v. Lewis, No. 2:14-cr-



                                              2
00088-RGD-TEM-2 (E.D. Va. Nov. 20, 2017).         Accordingly, we affirm the district

court’s order as to this claim.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                DISMISSED IN PART,
                                                                 AFFIRMED IN PART




                                          3